
	

113 S412 IS: Keep Our Commitment to Veterans Act
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 412
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Ms. Landrieu (for
			 herself, Mr. Chambliss,
			 Mr. Murphy, Mr.
			 Vitter, Mr. Menendez,
			 Mr. Udall of New Mexico,
			 Mr. Heinrich, Mr. Lautenberg, Ms.
			 Warren, Ms. Hirono,
			 Mr. Isakson, Mr. Nelson, Mr.
			 Blumenthal, and Mr. Cowan)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To authorize certain major medical facility leases for
		  the Department of Veterans Affairs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Keep Our Commitment to Veterans
			 Act.
		2.Authorization of
			 fiscal years 2013 and 2014 major medical facility leasesThe Secretary of Veterans Affairs may carry
			 out the following major medical facility leases in fiscal years 2013 and 2014
			 at the locations specified:
			(1)A clinical research and pharmacy
			 coordinating center, Albuquerque, New Mexico.
			(2)A community based outpatient clinic, Brick,
			 New Jersey.
			(3)A new primary care and dental clinic annex,
			 Charleston, South Carolina.
			(4)The Cobb County Community Based Outpatient
			 Clinic, Cobb County, Georgia.
			(5)The Leeward Outpatient Healthcare Access
			 Center, Honolulu, Hawaii, including a co-located clinic with the Department of
			 Defense and the co-location of the Honolulu Regional Office of the Veterans
			 Benefits Administration and the Kapolei Vet Center of the Department of
			 Veterans Affairs.
			(6)A community based outpatient clinic,
			 Lafayette, Louisiana.
			(7)A community based outpatient clinic, Lake
			 Charles, Louisiana.
			(8)Outpatient clinic consolidation, New Port
			 Richey, Florida.
			(9)An outpatient clinic, Ponce, Puerto
			 Rico.
			(10)Lease consolidation, San Antonio,
			 Texas.
			(11)The Errera Community Care Center, West
			 Haven, Connecticut.
			(12)The Worchester Community Based Outpatient
			 Clinic, Worchester, Massachusetts.
			3.Authorization in
			 reduced amounts for major medical facility leases previously authorized in
			 prior fiscal yearsThe
			 Secretary of Veterans Affairs may carry out the following major medical
			 facility leases in fiscal year 2013 at the locations specified, in an amount
			 for each lease not to exceed the amount shown for such location:
			(1)For a community based outpatient clinic,
			 Johnson County, Kansas, authorized by section 1(a)(9) of the Act entitled
			 An Act to authorize major medical facility leases for the Department of
			 Veterans Affairs for fiscal year 2010, and for other purposes, approved
			 October 26, 2009 (Public Law 111–82; 123 Stat. 2140), an amount not to exceed
			 $2,431,900.
			(2)For the expansion of a community based
			 outpatient clinic, San Diego, California, authorized by section 901(3) of the
			 Veterans’ Benefits Act of 2010 (Public Law 111–275; 124 Stat. 2894), an amount
			 not to exceed $11,893,505.
			(3)For the expansion of a community based
			 outpatient clinic, Tyler, Texas, authorized by section 7(a)(3) of the Veterans
			 Programs Extension Act of 2006 (Public Law 109–444; 120 Stat. 3312), an amount
			 not to exceed $3,610,775.
			
